FILED
                            NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHOR BOLO LOR,                                   No. 07-16604

               Petitioner - Appellant,           D.C. No. CV-05-01556-AWI

  v.
                                                 MEMORANDUM *
M. C. KRAMER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Chor Bolo Lor appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We

have jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lor contends that the district court erred by determining that he was not

entitled to certain gap tolling of the statute of limitations under 28 U.S.C.

§ 2244(d)(2). The district court did not err because the 140-day delay between the

California Court of Appeal’s denial of his habeas petition and the filing of his

habeas petition with the California Supreme Court was unreasonable. See Chaffer

v. Prosper, 592 F.3d 1046, 1048 (9th Cir. 2010) (per curiam).

      We deny Lor’s October 15, 2007, pro se motion requesting that this court

consider additional claims not certified by the district court. See 28 U.S.C.

§ 2253(c); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                    07-16604